DETAILED ACTION

Status of the Application
	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of April 18, 2022, and claims priority as a continuation (CON) of application # 16/701,789 (filed December 3, 2019), which claims priority as a CON of application # 16/682,335 (filed November 13, 2019).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on April 18, 2022 have been considered by the examiner.

	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-11 is/are drawn to methods (i.e., a process), claim(s) 12-19 is/are drawn to apparatus (i.e., a machine/manufacture), and claim(s) 20 is/are drawn to a non-transitory medium (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 12 and 20) recites/describes the following steps; 
acquire a plurality of data points that represent at least one electronic activity, 
exchange a set of scores and the plurality of data points between a first machine learning model and a second machine learning model until a difference between exchanged scores is stabilized, wherein the first machine learning model produces a first set of scores based on similarity of features associated with the plurality of data points and wherein the second machine learning model produces a second set of scores based on isolation of anomalous values from the plurality of data points, 
aggregate the set of scores to determine at least one activity pattern categorizing the at least one electronic activity, and 
output a notification indicative of the at least one activity pattern of the at least one electronic activity to a user computing device  

These steps, under its broadest reasonable interpretation, describe or set-forth receiving data, exchanging and comparing calculated values, aggregating values, and outputting a notification based on the aggregated value (e.g., an alert of a likely fraudulent transaction), which amounts to a fundamental economic principle or practice (mitigating risk) and/or a commercial or legal interactions e.g., business relations. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally encompass a  human manually (e.g., in their mind, or using paper and pen) receiving data, exchanging and comparing calculated values, aggregating values, and outputting a notification based on the aggregated value (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 12 and 20 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“by at least one processor” (claim 1)
“an apparatus, comprising a processor; and a memory storing instructions which, when executed by the processor, cause the processor to” (claim 12)


“a non-transitory computer readable medium comprising code which, when executed by a processor, causes the processor to perform” (claim 20)
“outputting…a notification…to a user computing device” (claims 1, 12, and 20)

The requirement to execute the claimed steps/functions “by at least one processor” (claim 1) and/or “an apparatus, comprising a processor; and a memory storing instructions which, when executed by the processor, cause the processor to” (claim 12) and/or “a non-transitory computer readable medium comprising code which, when executed by a processor, causes the processor to perform” (claim 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). Examiner notes that the suggestion that the models are “machine learning” models, and the description of the models (e.g., that the first machine learning model produces a first set of scores based on similarity of features associated with the plurality of data points, etc.) is irrelevant as the claimed invention does not actually positively recite training of these models, or use of these models to produce the set of scores. The claimed invention only involves exchanging values/scores. The determination of the values/scores are external to the scope of the invention as claimed.
The recited additional element(s) of “outputting…a notification…to a user computing device” (claims 1, 12, and 20) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments, where models are “learned” and/or executed using machines, and wherein notifications are sent to computers electronically as opposed to physically or verbally. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited additional element(s) of  “outputting…a notification…to a user computing device” (claims 1, 12, and 20) and/or “acquiring… a plurality of data points that represent at least one electronic activity” (claims 1, 12, and 20 – if this limitation were treated as an “additional element”) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the input of the data and the output of the notification/result are recited at a high level of generality, and more specifically because data gathering and post-solution reporting of a result have long been held to be extra solution activity. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements as claimed (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem. For example, although the specification generally suggests the invention amounts to a solution over conventional/prior-art anomaly detection systems, the claims are recited at a high level of generality and do not necessarily reflect these improvements. Specifically, iterative “exchanging” of scores of scores between machine learning models does not, by itself, result in the alleged improvements. It is clear from the specification that the improvement is realized by re-training each model using the exchanged scores until the scores stabilize. However, the claims do not positively involve training/re-training of the models, or actually using the models to generate scores.
Dependent claims 2-11 and 13-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-11 and 13-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). For example, claim 7 recites “wherein the first machine learning model and the second machine learning model are trained to determine the at least one activity pattern by applying a bagging machine learning training technique”. However, claim 1 does not require training the first or second model as part of the claimed method. As such, this descriptive material not an “additional element”. This is an abstract limitation which further sets forth the abstract idea encompassed by claim 7. This limitation is not an “additional element”, and therefore it is not subject to further analysis under Step 2A- Prong Two or Step 2B. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions “by at least one processor” (claim 1) and/or “an apparatus, comprising a processor; and a memory storing instructions which, when executed by the processor, cause the processor to” (claim 12) and/or “a non-transitory computer readable medium comprising code which, when executed by a processor, causes the processor to perform” (claim 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “outputting…a notification…to a user computing device” (claims 1, 12, and 20) serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “outputting…a notification…to a user computing device” (claims 1, 12, and 20) and/or “receiving… a plurality of data values that represent at least one electronic activity” (claims 1, 11, and 20 – if this limitation were treated as an “additional element”)  simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of computing and transaction evaluation. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-11 and 13-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-11 and 13-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

	Examiner recommends positively reciting the use of each respective machine learning model to generate respective scores prior to exchanging them, and to clarify how the scores are exchanged “until a difference between exchanged scores is stabilized” (e.g., iteratively re-training each model using the exchanged scores until differences between subsequently generated scores are stable).




Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 1, 12, and 20 recite “exchange a set of scores and the plurality of data points between a first machine learning model and a second machine learning model until a difference between exchanged scores is stabilized, wherein the first machine learning model produces a first set of scores based on similarity of features associated with the plurality of data points and wherein the second machine learning model produces a second set of scores based on isolation of anomalous values from the plurality of data points”. These claims are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: using respective exchanged scores by each of the first and second model as inputs and generating subsequent exchanged scores using these inputs. There is currently a disconnect between exchanging the scores and the stop criterion of the exchanged scores stabilizing. The scores will only change if the process involves subsequently generating new scores. 
This disconnect/gap in the claim language similarly means one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the claims require “exchanging…a set of scores” until “a difference between exchanged scores is stable”. It is unclear how the same set of scores (the “a set of scores”) could be exchanged until some difference between exchanged scores is stabilized. If the same set of scores is being exchanged, they would never stabilize. A PHOSITA would understand, in light of Applicant’s specification (e.g., see[0041]-[0042] & [0045]), that one would need to compute new/updated scores, and iteratively recompute and exchange updated scores until they stabilize. However, the claim language refers only to “exchanging…a set of scores”. As such, the metes and bounds are unclear. Furthermore, the claims recite “a set of scores” and “exchanged scores” and that the first models produces “a first set of scores”, that the second model produces a “second set of scores”. The claim then requires aggregating “the set of scores”. It is unclear as to which set of scores is being referred here, and the element “the set of scores” therefore lacks sufficient antecedent basis. For example, is “the set of scores” referring to the “a set of scores” that are exchanged, or referring to the stabilized scores associated with the stopping condition (again, it appears as if these would actually need to be different scores).  Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
Each of the dependent claims are similarly rejected by virtue of their dependency on one of these claims
For the purpose of Examination, the Examiner will interpret the claims language as 

“acquire a plurality of data points that represent at least one electronic activity,
exchanging respective sets of produced scores and the plurality of data points between a first machine learning model and a second machine learning model 
producing new respective sets of produced scores with the first machine learning model and the second machine learning model using the exchanged respective sets of produced scores and the plurality of data points;
iteratively repeating the exchanging and producing steps until a difference between new respective sets of produced exchanged scores is stabilized; 
aggregate the new respective sets of scores after the difference is stabilized to determine at least one activity pattern categorizing the at least one electronic activity, and 
output a notification indicative of the at least one activity pattern of the at least one electronic activity to a user computing device”


Indication of Potentially Allowable Subject Matter
	Independent claims 1, 12, and 20 would be allowable if rewritten or amended to overcome their respective the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112 (b).
Similarly, dependent claims 2-11 and 13-19 would each be allowable if rewritten to overcome their respective rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112 (b) and to include all of the limitations of the base claim and any intervening claims (and to address rejections of their respective independent claims under 35 U.S.C. 101 and 35 U.S.C. 112 (b).

The following is an examiner’s statement of reasons for indication of potentially allowable subject matter: 
The closest prior art of record is Edkin et al. (U.S. PG Pub No. 2019/0378050, December 12, 2019 - hereinafter "Edkin”); Knutsson et al. (U.S. PG Pub No. 2020/0234305, July 23, 2020 - hereinafter "Knutsson”); Tai et al. (U.S. PG Pub No. 2013/0232045, September 5, 2013); Liu et al. (U.S. PG Pub No. 2020/0242673, July 30, 2020); Zhang et al. (U.S. PG Pub No. 2021/0125076 April 29, 2021); Kenefick et al. (U.S. PG Pub No. 2008/0154651 June 26, 2008); “Research and Improvement of Isolation Forest in Detection of Local Anomaly Points” (Gap, Rongang et al, published June 2019 at Journal of Physics Conference Series 1237 052023); and “Detection of Anomalous Vital Sign of Elderly Using Hybrid K-means Clustering and Isolation Forest” (Kurnianingsih et al. published October 2018 at the TENCON 2018 IEEE Region 10 Conference)

Edkin discloses using a machine learning ensemble to output anomaly scores associated with electronic data (transaction data), including the use of k–means clustering model and an isolation forest model, where the output of one model may be the input of the other model.
Knutsson discloses outputting anomaly alerts to users.
Tai teaches analyzing of transaction data using k means clustering algorithm to detect/alert anomalies.
Liu teaches analyzing of transaction data using k means clustering algorithm to detect/alert anomalies.
Zhang teaches using an ensemble model with both k-means clustering and isolation forest models to identify/classify outlier data.
Kenefick discloses simultaneously training two ML models (e.g., a fraud model) where the output of each model are used as input to the other model and the models are iteratively trained until differences between the respective output scores has stabilized ([0049]-[0051]).
“Research and Improvement of Isolation Forest in Detection of Local Anomaly Points” teaches hybrid k-means clustering model and isolated forest model to detect anomalies in data. Teaches using the output of the k-means model as input to the isolation forest model
“Detection of Anomalous Vital Sign of Elderly Using Hybrid K-means Clustering and Isolation Forest” teaches hybrid k-means clustering model and isolated forest model to detect anomalies in data.

As per claims 1, 12, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the iterative exchange of respective scores between the two types of recited models until a difference between the scores stabilizes (“exchange a set of scores and the plurality of data points between a first machine learning model and a second machine learning model until a difference between exchanged scores is stabilized, wherein the first machine learning model produces a first set of scores based on similarity of features associated with the plurality of data points and wherein the second machine learning model produces a second set of scores based on isolation of anomalous values from the plurality of data points”), within the context of the remaining claim limitations. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight
Claims 2-11 and 13-19 depend upon claims 1 or 12 and have all the limitations of claims 1 or 12 and would be allowable for the same reason.  

	Conclusion
	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at (571)-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3681